11th Court of Appeals
 Eastland, Texas
            Opinion
 
Justin Karl Roderick
Appellant
Vs.                   No.
11-02-00141-CR -- Appeal from Collin County
State of Texas
Appellee
 
The jury
convicted Justin Karl Roderick of felony driving while intoxicated and assessed
his punishment at confinement for seven years. 
Appellant has filed in this court a motion to dismiss his appeal.  In the motion, appellant requests that he be
allowed to Awithdraw [his] notice of appeal and dismiss
this appeal.@  The
motion is signed by both appellant and his counsel.  Pursuant to TEX.R.APP.P. 42.2, we grant appellant=s motion. 

Accordingly,
the appeal is dismissed.  
 
PER
CURIAM
 
August 29, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).   
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.